United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1890
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of North Dakota.
Joseph Dominic Marcel Maltais,            *
                                          *
             Appellant.                   *

                                    __________

                              Submitted: December 13, 2004
                                 Filed: April 7, 2005
                                  ___________

Before WOLLMAN, LAY, and COLLOTON, Circuit Judges.
                          ___________

COLLOTON, Circuit Judge.

      Joseph Dominic Marcel Maltais appeals the district court’s1 denial of his
motion to suppress evidence seized during a search of his truck and trailer. See
United States v. Maltais, 295 F. Supp. 2d 1077 (D.N.D. 2003). Maltais entered a
conditional plea of guilty to possession with intent to distribute 50 kilograms or more




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
of marijuana in violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C), and was
sentenced to a term of 30 months’ imprisonment. We affirm.

                                           I.

       Senior Border Patrol Agent Robert Danley, performing border patrol duties in
a marked border patrol vehicle, encountered Maltais approximately 500 yards south
of the Canadian border in rural North Dakota at approximately 1:00 a.m. on August
8, 2003. Maltais was sitting in the driver’s seat of his truck, which was parked facing
south by the side of a gravel road. The truck was towing a camper trailer, and both
vehicles displayed Manitoba license plates. Prior to this encounter, Danley knew that
a local farmer had reported seeing a truck and trailer of similar description driving in
the area in the early morning hours.

       Agent Danley stopped and requested license checks on the truck and trailer.
Shortly thereafter, Maltais approached Danley’s vehicle and asked whether there was
as problem. The parties agree that Danley inquired about Maltais’s immigration
status and his most recent entry to the United States, but there is a dispute about
precisely what was said. 295 F. Supp. 2d at 1081-82. All agree that Danley did not
believe Maltais’s statements about his recent travels, and that the encounter ended
when Danley told Maltais to return to his trailer and stay there.2



      2
        Although the district court’s opinion is not entirely clear about which
testimony it credited concerning the initial interaction between Danley and Maltais,
it is evident that the court believed at least a good portion of Danley’s version,
because it relied upon Danley’s testimony in reaching its legal conclusion.
Specifically, the district court relied on Danley’s testimony that Maltais said he had
traveled to the location over a route that Danley knew did not exist, and that Maltais
was found approximately six miles from a paved road. 295 F. Supp. 2d at 1087-88.
Danley testified that Maltais claimed to have backed into his location from a paved
road. Id. at 1081.

                                          -2-
       During this time, Senior Patrol Agent Bernard Olson heard the radio traffic and
recognized the license plate numbers called in by Danley. Olson contacted Danley
by radio and informed him that Maltais’s vehicle was suspected of involvement in
contraband smuggling. When Maltais’s vehicle and trailer had undergone inspection
at the Dunseith, North Dakota, Port of Entry around June 10, 2003, inspectors
discovered hidden compartments in the floorboards of the trailer. Olson knew of the
discovery and knew that Maltais’s vehicle and trailer matched the description of the
suspected smuggling vehicle. Olson asked Danley to detain Maltais until he could
get there to pursue the investigation further. Danley then approached Maltais and
instructed him to step out of the truck. Danley frisked Maltais and placed him in the
back of the Border Patrol vehicle.

       Olson contacted Special Agent Chris Guyer in Minot to let him know that
Danley had stopped Maltais with the truck and trailer. As a result of previous
intelligence reports and investigations, Guyer suspected that Maltais was a member
of an international drug-smuggling group called the “Tetz Organization,” which the
Royal Canadian Mounted Police and the Canada Customs and Revenue Agency
believed to be smuggling marijuana and currency into North Dakota from Manitoba.
Guyer also knew that Maltais had been stopped at the Dunseith port of entry on June
10 with the same vehicles observed by Danley.

      Olson was approximately 100 miles from the scene when he first spoke to
Danley. At approximately 1:30 a.m., Olson contacted Bureau of Indian Affairs
Officer Stacy LaRocque seeking canine assistance at Danley’s location. LaRocque
went to the police station, spoke with the K-9 handler, Officer Robert Hulett, and
arranged to bring Hulett and a dog to the scene. LaRocque and Hulett obtained
approval from the lead officer to provide such assistance at approximately 2:00 a.m..
They drove to the scene from Belcourt, North Dakota, which was over sixty miles
from Danley’s location.



                                         -3-
      Between 2:40 and 3:10 a.m., Guyer, Olson, LaRocque, and Hulett arrived at the
scene. Olson identified Maltais as the same individual he had encountered during the
inspection of the truck trailer at the Dunseith Port of Entry. At approximately 3:15
a.m., Olson asked Maltais for consent to search the truck and trailer. Maltais
declined.3

        Around 3:30 a.m. to 3:35 a.m., Hulett’s drug-detecting dog swept the truck and
trailer. The dog alerted to contraband at the rear of the trailer and twice near the
trailer’s side door. At this point, officers conducted a quick protective search of the
trailer and saw several open black duffel bags containing plastic vacuum-sealed bags
filled with a green leafy substance that appeared to be marijuana. Danley read
Maltais his Miranda rights at approximately 3:55 a.m. Shortly thereafter, Maltais and
the vehicles were taken to the Bottineau Border Patrol Station.

      Later that day, Border Patrol agents executed a federal search warrant on the
truck and the trailer. The search revealed three hidden compartments in the
floorboards, which contained vacuum-sealed bags filled with marijuana. In total,
225.7 pounds of marijuana were seized. 295 F. Supp. 2d at 1083.




      3
        After arriving at the scene, according to testimony about which the district
court made no findings, the officers searched the area around the truck, in part
because Olson was concerned that Maltais’s companion from his earlier border
crossing was not yet accounted for and could pose a threat. (Tr. 171). Agents Olson
and Guyer then briefed all present on the situation, including the information they
possessed regarding Maltais and the smuggling operation in which he was suspected
of participating. (Tr. 172, 199-200). Olson and the other agents also contacted local
law enforcement officials in an attempt to ascertain the proper local procedures and
authority to conduct a dog sniff. (Tr. 126-27). In response to LaRocque’s request,
the officers then repositioned their vehicles to light the truck and camper more
brightly. (Tr. 172-73).

                                         -4-
       Maltais was charged with one count of possession with intent to distribute a
controlled substance. The district court denied his motion to suppress, concluding
that the agents had reasonable suspicion to detain Maltais pending further
investigation, and that the scope and duration of the detention did not violate the
Fourth Amendment. The court remarked that “[i]t would have been extremely poor
police work and incompetence to have done nothing and to have failed to take any
steps to detain Maltais to further investigate the matter.” 295 F. Supp. 2d at 1089.
Maltais entered a conditional plea of guilty, and this appeal followed.

                                           II.

       Maltais first argues that he and his vehicles were seized in violation of the
Fourth Amendment because the officers did not have sufficient grounds to justify his
detention before they located the marijuana. It is well established, of course, that a
law enforcement officer may detain a person for investigation without probable cause
to arrest if the officer “has a reasonable suspicion supported by articulable facts that
criminal activity ‘may be afoot.’” United States v. Sokolow, 490 U.S. 1, 7 (1989)
(quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). “Whether the particular facts known
to the officer amount to an objective and particularized basis for a reasonable
suspicion of criminal activity is determined in light of the totality of the
circumstances.” United States v. Garcia, 23 F.3d 1331, 1334 (8th Cir. 1994). The
district court’s determination that “reasonable suspicion” existed is a matter that we
review de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996).

       Maltais correctly observes that general assertions of suspicion are not sufficient
to justify detention. For example, “[a] report that a particular car is ‘suspicious’
simply does not indicate whether its occupants may be engaged in criminal activity.”
Thompson v. Reuting, 968 F.2d 756, 760 (8th Cir. 1992). Maltais asserts that because
the various behaviors that aroused Danley’s suspicion were innocent, and because
some of the intelligence upon which Danley relied was not based on Danley’s

                                          -5-
personal observations, there was no reasonable suspicion of wrongdoing based on
articulable facts at the time of the investigative detention.

       We disagree with Maltais that a reasonable suspicion may not be based in
whole or in part on hearsay information. The Supreme Court long ago rejected the
contention that reasonable cause for a temporary detention “can only be based on the
officer’s personal observations, rather than on information supplied by another
person.” Adams v. Williams, 407 U.S. 143, 147 (1972). In particular, “an officer may
rely on information provided by other officers and all the information known to a
team of officers involved in the investigation to provide justification for a stop.”
United States v. Ortiz-Monroy, 332 F.3d 525, 529 (8th Cir. 2003).

      After reviewing Danley’s encounter with Maltais, including the information
that Danley received from fellow officers, the district court concluded that:

      Agent Danley had far more than just a citizen’s report of a “suspicious
      vehicle.” Even before Maltais approached Agent Danley during the
      early morning hours on August 8, 2003, in remote northern North
      Dakota, Agent Danley specifically knew that (1) a truck and trailer
      matching the vehicles at the side of the road had gone through an
      inspection at the Dunseith, North Dakota, Port of Entry on June 10,
      2003; (2) the Bureau of Customs and Border Protection Inspectors found
      several hidden compartments in Maltais’ trailer commonly associated
      with drug trafficking operations; (3) a truck and trailer matching this
      description were reported by a local farmer to be driving in this area in
      the early morning hours; (4) Agent Danley had been provided with
      background information concerning Maltais and the suspected drug ring
      originating in Canada or on the west coast; (5) roads in this area cross
      the United States and Canadian border where there are no designated
      ports of entry and these roads can be easily driven by almost any
      vehicle; (6) the truck and trailer had Canadian license plates; and (7) the
      location was within 500 yards of the United States and Canadian border.



                                         -6-
295 F. Supp. 2d at 1086. We agree with the district court that based on this
“constellation of facts,” any law enforcement officer “would have reasonably
concluded that Maltais may have been up to no good,” and that the agents had “an
articulable, reasonable suspicion that Maltais was likely engaged in criminal activity.”
Id.

        We think United States v. Beck, 140 F.3d 1129 (8th Cir. 1998), upon which
Maltais relies, is plainly distinguishable. In Beck, our court said “it is impossible for
a combination of wholly innocent factors to combine into a suspicious
conglomeration unless there are concrete reasons for such an interpretation.” Id. at
1137 (internal quotations omitted). Beck rejected the government’s argument that
reasonable suspicion existed to detain the driver of an automobile after a routine
traffic stop, where the officer observed only that the driver was operating a rental car
from California (a “drug source state”), there were fast food wrappers on the floor of
the car, there was no visible luggage, and the driver was nervous. Id. at 1132.

       Maltais, by contrast, was not involved in a routine traffic stop. His vehicle was
parked in a remote location close to the Canadian border in the dead of night. Even
assuming that such behavior is innocent, the agents had concrete reasons for
suspicion. See United States v. Chhunn, 11 F.3d 107, 110 (8th Cir. 1993) (“To decide
whether the police met the reasonable-suspicion standard, we look to all the
circumstances and the collective knowledge of the officers involved in the stop.”).
They knew that the vehicle had hidden compartments, that such compartments were
frequently used in drug trafficking, that intelligence information suggested Maltais
was involved in a drug smuggling ring, that drug smugglers operated in the area, and
that vehicles of similar description had been sighted in the area earlier that night. “In
forming a basis for suspicion, officers may ‘draw on their own experience and
specialized training to make inferences from and deductions about the cumulative
information available to them.’” Ortiz-Monroy, 332 F.3d at 529 (quoting United
States v. Arvizu, 534 U.S. 266, 273 (2002)). Danley and his colleagues properly took

                                          -7-
some facts which might individually be innocent and viewed them in context and in
light of experience to find that the totality of the circumstances gave rise to a
reasonable suspicion. See Sokolow, 490 U.S. at 9 (holding that although any one of
several factors was “not by itself proof of any illegal conduct” and was “quite
consistent with innocent travel,” taken together they amounted to reasonable
suspicion.); United States v. White, 42 F.3d 457, 460 (8th Cir. 1994) (“Although there
is a possible innocent explanation for each of the factors, as a totality they created a
reasonable suspicion justifying further investigation reasonable in scope.”).

                                          III.

       Maltais also argues that even if the initial stop was lawful, he was unreasonably
detained and subject to a de facto arrest when he was held for almost three hours
before arrest, including at least 90 minutes in Danley’s patrol car. An investigative
detention may turn into an arrest if it “lasts for an unreasonably long time or if
officers use unreasonable force.” United States v. Navarrette-Barron, 192 F.3d 786,
790 (8th Cir. 1999). During an investigative stop, officers should “employ the least
intrusive means of detention and investigation, in terms of scope and duration, that
are reasonably necessary to achieve the purpose” of the temporary seizure. Id. The
means used to effect the seizure must be objectively reasonable in light of the facts
and circumstances confronting the officers. Graham v. Connor, 490 U.S. 386, 396-97
(1989).

       We do not believe the manner of detention – seating Maltais in Danley’s patrol
vehicle – was objectively unreasonable under the circumstances. Danley’s reasonable
suspicion gave him authority to detain Maltais while he verified or dispelled his
suspicion. See United States v. Dickson, 58 F.3d 1258, 1263 (8th Cir. 1995). During
the course of conducting his investigation, Danley was authorized to “take such steps
as were reasonably necessary to protect [his] personal safety and to maintain the
status quo during the course of the stop.” United States v. Hensley, 469 U.S. 221, 235

                                          -8-
(1985). Danley had reasonable grounds to suspect that Maltais was a member of a
drug smuggling ring, which made him potentially dangerous, and the Canadian border
was a short jog away, making flight a distinct possibility. The two men were alone
in a remote area in the middle of the night. Under those circumstances, it was
objectively reasonable for Danley to detain Maltais in his patrol car until assistance
arrived, at which time he could complete his initial investigation and determine
whether a formal arrest was warranted.4

        Maltais argues that the length of the detention was unreasonable and exceeded
the permissible scope of a Terry stop. A detention may become a de facto arrest if it
lasts for an unreasonably long time, but there is no rigid time limit on an investigatory
detention. United States v. Sharpe, 470 U.S. 675, 685 (1985). In determining
whether a period of time is excessive, we must consider the “law enforcement
purposes to be served by the stop as well as the time reasonably needed to effectuate
those purposes.” Id.


      4
        Maltais also asserts that he suffered humiliation when Danley would not
permit him to exit the patrol vehicle for 40 minutes after Maltais announced that he
needed to urinate. See United States v. Lego, 855 F.2d 542, 545 (8th Cir. 1988)
(stating that in addition to length of detention, “an individual’s privacy interest is also
measured by the degree of fear and humiliation that the police conduct engenders”).
The district court made no findings on this point, and the officers testified that as
soon as a second agent arrived on the scene, Maltais was given several opportunities
to urinate, but did not relieve himself on any of those occasions. (Tr. 38, 121-22, 125,
170). We have reviewed Maltais’s affidavit submitted to the district court, and there
is no allegation that he suffered real pain or serious discomfort while waiting for an
opportunity to urinate. Cf. Muehler v. Mena, 2005 WL 645221, at *6 (U.S. Mar. 22,
2005) (Kennedy, J., concurring). We deem it unnecessary to remand for additional
findings regarding Maltais’s credibility, because even accepting his assertion that he
was not permitted to leave the patrol car to urinate when he wished to do so, we
believe that Danley’s actions were reasonably related to the need for officer safety
and prevention of flight while unassisted at a remote location in the middle of the
night.

                                           -9-
      We have held that a one-hour detention upon reasonable suspicion to wait for
a drug dog was reasonable. United States v. Bloomfield, 40 F.3d 910, 917 (8th Cir.
1994) (en banc). In Bloomfield, we explained that

      [w]hen police need the assistance of a drug dog in roadside Terry stops,
      it will in general take time to obtain one; local government police forces
      and the state highway patrol cannot be expected to have drug dogs
      immediately available to all officers in the field at all times. Courts
      must consider the law enforcement purposes to be served by the stop as
      well as the time reasonably needed to effectuate those purposes.

Id. (internal quotation omitted). In White, we similarly held that it was reasonable for
an officer to detain a truck for an hour and twenty minutes while awaiting the arrival
of a drug dog. We observed that the officer acted diligently to obtain the dog and that
the delay was caused only by the remote location of the closest available dog. 42
F.3d at 460. Cf. United States v. Montoya de Hernandez, 473 U.S. 531, 542-44
(1985) (16-hour investigative detention of suspected “alimentary canal” drug
smuggler at international border was not unreasonable).

       Here, the district court found that Danley detained Maltais in the back of his
patrol car for somewhere between 90 minutes and two hours, and that Maltais was
detained for approximately two hours and 55 minutes before he was finally arrested.
295 F. Supp. 2d at 1089. In finding that this detention was reasonable, the district
court emphasized the circumstances: “It is of critical importance to note the time and
the location where Maltais was found. This was in a very remote and isolated rural
area in northern North Dakota, just 500 yards from the Canadian border, at
approximately 1:00 a.m. in the morning.” Id. at 1090 (emphasis in original). The
difficulty in obtaining a drug dog, discussed in Bloomfield, was particularly acute
under these circumstances.




                                         -10-
       “In assessing the effect of the length of the detention, we take into account
whether the police diligently pursue their investigation.” Sharpe, 470 U.S. at 685
(quoting United States v. Place, 462 U.S. 696, 709 (1983)). The district court’s
factual finding on that point clearly supports the reasonableness of the action by law
enforcement: “There is no evidence that any of the law enforcement officers were
dilatory in their investigation or that there was any unnecessary delay.” 295 F. Supp.
2d at 1090. While Danley “maintained the status quo and stabilized the situation until
additional officers and a drug dog could arrive at the scene,” id. at 1089, Olson
rushed to the remote location from 100 miles away. Olson contacted numerous other
law enforcement officers while en route; his communication included a request to
LaRocque for the assistance of a drug detecting dog. Id. at 1090. The length of time
required to mobilize law enforcement support and bring it to the scene was
attributable to the early morning hour and the remote location of Maltais and his
vehicles.

       While a detention of this length would be unreasonable under different
circumstances,5 the unusual situation here made it impractical for the law enforcement
agents to respond any sooner than they did. The officers acted with diligence and
pursued the quickest and least intrusive means of investigation reasonably available
to confirm or dispel their well-founded suspicions that Maltais was engaged in drug
trafficking. “The Fourth Amendment does not require a policeman who lacks the

      5
        See, e.g., Place, 462 U.S. at 709-10 (90-minute detention of suitcase
unreasonable where officers could have taken steps in advance to minimize the length
of the delay); United States v. Codd, 956 F.2d 1109, 1111 (11th Cir. 1992) (two and
a half-hour detention of suspect who was taken to a police station and had her purse
searched without probable cause was unreasonable); United States v. Scales, 903 F.2d
765, 769 (10th Cir. 1990) (seven-hour seizure of suitcase unreasonable, especially
given that officers did not make every effort to minimize the length of the delay);
United States v. Cagle, 849 F.2d 924, 927 (5th Cir. 1988) (90-minute detention of
suitcase unreasonable where it interfered with owner’s travel plans and officers did
not employ the most diligent and least intrusive investigatory techniques).

                                        -11-
precise level of information necessary for probable cause to arrest to simply shrug his
shoulders and allow a crime to occur or a criminal to escape.” Adams, 407 U.S. at
145. To hold Agent Danley’s actions unconstitutional would require law enforcement
officials, at considerable public expense, to maintain specialized personnel and
equipment at remote locations at all hours of the day and night, or to forgo the timely
investigation of serious offenses as to which they have reasonable, articulable
suspicion based on alert and cooperative police work. We do not believe the
constitutional prohibition of “unreasonable” seizures dictates such a result. We
therefore hold that the length of detention was reasonable under the circumstances,
and that Maltais was not subjected to an arrest without probable cause.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -12-